PER CURIAM.
In this workers’ compensation appeal, Claimant challenges an order of the Judge of Compensation Claims (JCC) that concludes Claimant is disqualified, under section 440.09(4), Florida Statutes (1998), from all benefits otherwise available to him under the Florida Workers’ Compensation Law. Upon receipt of Claimant’s brief, this court entered an order advising the parties that this appeal is being considered for summary affirmance under Florida Rule of Appellate Procedure 9.315(a). Accordingly, the parties were directed to refrain from further briefing.
Because the record evidence supports the JCC’s finding that Claimant was convicted and adjudicated guilty of workers’ compensation fraud under section 440.105, *896Florida Statutes, in a court of competent jurisdiction, we find no error in the JCC’s conclusion that Claimant has, therefore, forfeited his entitlement to workers’ compensation benefits as directed by section 440.09(4). Accordingly, we affirm the appealed order, which denies all benefits on this basis. We further conclude that Claimant fails to present a preliminary basis for this court to reverse the order on appeal; thus, under rule 9.315(a) we AFFIRM the order on appeal, on a summary basis.
VAN NORTWICK, CLARK, and SWANSON, JJ., concur.